1 F.3d 1240
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William D. CASO, M.D., Petitioner,v.UNITED STATES DRUG ENFORCEMENT ADMINISTRATION, Respondent.
No. 92-4092.
United States Court of Appeals, Sixth Circuit.
July 12, 1993.

Before KENNEDY and NORRIS, Circuit Judges;  and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Upon the petition of William D. Caso, M.D., this court has reviewed the order of the administrator of the Drug Enforcement Administration, which revoked petitioner's DEA Certificate of Registration.


2
Having had the benefit of oral argument, and having carefully considered the record and the briefs of the petitioner and the respondent, we conclude that revocation of petitioner's registration is permitted by law, is justified by the facts adopted by the administrator, and that those findings of facts are supported by substantial evidence.


3
As the reasons why the registration should be revoked have been articulated by the administrator, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the order of revocation is affirmed, upon the reasoning set out by the administrator in the decision dated September 17, 1992.